Citation Nr: 0304502	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 1945 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

Following notification of the March 1999 decision, the 
appellant, the veteran's widow, perfected a timely appeal 
with respect to the denial.  In March 2001, the Board 
remanded the appellant's claim to the RO for further 
evidentiary development.  In December 2002, the RO returned 
the case to the Board.  


REMAND

According to the certificate of death, the veteran died in 
October 1998 from hypoxia which was the result of pneumonia 
and chronic obstructive pulmonary disease.  Other significant 
conditions contributing to the veteran's death, but not 
related to the immediate causes of his demise, included 
coronary artery disease and a cerebrobascular accident.  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  a disability 
manifested by only light perception in the left eye (30% from 
December 1965) and inactive uveitis, which was previously 
characterized as chorioretinitis of the left eye (10% from 
December 1965 and 0% from February 1967).  Throughout the 
current appeal, the appellant has contended that the 
veteran's service-connected eye disorders (and, in 
particular, the pain associated with these disabilities) 
caused the stroke which contributed to his death.  

In March 2001, the Board remanded the appellant's claim to 
the RO for further evidentiary development.  In particular, 
the Board asked the RO to obtain copies of all VA and private 
medical records of treatment that the veteran had received 
for his service-connected eye disabilities, coronary artery 
disease, and cerebrovascular accident.  In the remand, the 
Board noted that the veteran's claims folder contained no 
records of VA treatment since April 1967.  Additionally, the 
Board asked the RO to refer the veteran's claims folder to an 
ophthalmologist and neurologist to have them review the file 
and provide medical opinions as to whether the veteran's 
service-connected eye disabilities (including the medication 
that he was taking for these disorders) caused or contributed 
materially or substantially to the veteran's death.  

Further review of the veteran's claims folder indicates that 
the RO contacted the appellant and requested that she provide 
information concerning the pertinent treatment that the 
veteran had received.  The RO procured, and associated with 
the veteran's claims folder, copies of pertinent medical 
records cited by the appellant.  

Significantly, however, the RO failed to obtain records of VA 
treatment that the veteran had received after April 1967.   
Furthermore, the RO failed to refer the veteran's claims 
folder to the VA examiners for the requested medical 
opinions.  

Consequently, the Board concludes that another remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board imposes upon the Secretary a concomitant 
duty to ensure compliance with the terms of the remand).  On 
this remand, the RO will be given the opportunity to obtain 
the VA medical records and to refer the veteran's claims 
folder to a VA ophthalmologist and neurologist for the 
requested medical opinions.  

Therefore, to ensure the appellant's right to due process, 
this case is REMANDED to the RO for the following actions:

1.  The RO should obtain all of the 
veteran's clinical records from the local 
VA medical center since April 1967.  If 
the records are not available for any 
reason, that fact should be noted in the 
veteran's claims folder.  

2.  Thereafter, the RO should refer the 
veteran's claims folder to a VA 
ophthalmologist and a VA neurologist.  
Each physician, after reviewing the 
medical evidence in the claims folder, 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
service-connected eye disabilities, or 
treatment therefore, caused or 
contributed materially or substantially 
to the veteran's death.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




